CULBERT, J.
The causes herein considered number ten in all and were argued and submitted together and will be considered in this one opinion.. The cases were all started in the Toledo Municipal Court wherein, the plaintiffs in error were defendants and either the City of Toledo or the State of Ohio was plaintiff.
Several of the plaintiffs in error were each charged by the State in affidavits, with keeping disorderly houses where vagrants, drunkards, prostitutes and other idle and disorderly persons-resort - - - - contrary to the form of the statute in such cases made and provided. Others were charged in a like affidavit, with visiting a certain house of ill-fame for the purpose of prostitution.
Each of the plaintiffs in error entered pleas of “not guilty” and each waived a trial by jury and the cases were tried by the court who thereupon found each of the plaintiffs in error guilty as charged in the affidavits, and imposed sentences. The Lucas Common Pleas affirmed the judgments rendered by the lower court. Error was prosecuted to the Court of Appeals, which held:—
1. It is claimed by several of the defendants that they were charged with keeping a disorderly house and that because the evidence disclosed the fact to be, instead of keeping a disorderly house, they were keeping a house of ill-fame, and that for the reason of this difference in the language used in the affidavits and that used by the witnesses at the trial, the cases should be reversed.
2. This is not the law, and this court now holds that a disorderly house is a house where people abide in such a manner as to constitute a nuisance; or one that contravenes the provision of any public statute; or if it is for a business which is of itself hurtful to the community, such as bawdy houses and houses of ill-fame.
3. A disorderly house where prostitutes congregate or resort may be called a house of ill fame and vice versa.
4. Examination of the records discloses no prejudicial error to any of the plaintiffs in error.
Judgment affirmed.
(Richards & Williams, JJ., concur.)